DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed February 22, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 4 and 21 are amended. Claims 1-6 and 9-22 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed February 22, 2022, which are persuasive, the rejections of independent claims 1, 12, and 21 are withdrawn. The rejections of claims 2-6, 9-11, 13-20, and 22 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed February 22, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-6 and 9-22 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A), and Jaeger (5805145 A) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "plotting at least one wire, on a layer of adhesive over a transparent substrate that comprises at least one through hole, in a predetermined pattern that comprises a first portion that extends over the substrate and a further portion that extends over a region of a transparent support that extends over at least a region of the through hole; providing touch electrodes for a touch panel of a touchscreen via the first portion of the plotted wire; and providing a plurality of electrical connectors for a user input device secured at the through hole, via the further portion of the plotted wire" in combination with all other limitations of the claim.

Claim 12:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A), and Jaeger (5805145 A) teach portions of the limitations of independent Claim 12, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 12, namely " a plurality of touch electrodes provided by cut sections of at least one wire plotted on a layer of adhesive over a transparent substrate that comprises at least one through hole; a plurality of electrical connectors provided via cut sections of at least one wire plotted on said layer; and at least one user input device each secured at a respective through hole in the substrate wherein each user input device comprises at least one switch element electrically connected with at least one said electrical connector" in combination with all other limitations of the claim.

Claim 21:
While closest prior art Chaveau (20170293380 A1), Morrison (GB 2502594A), and Jaeger (5805145 A) teach portions of the limitations of independent Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 21, namely "a flexible connector strip comprising a plurality of first contact pads, at a distal end of the flexible connector strip, connected to electrical connectors provided via wire plotted on an adhesive layer, and further contact pads in respective electrical communication with the first contact pads connected to wires that extend through the user input button to connect the switch to the electrical connectors" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Edwards/
Examiner, Art Unit 2624